ROVIRA, Justice,
concurring in part and dissenting in part:
I concur with that part of the court’s opinion which holds that a police officer in the course of a valid traffic stop may order the driver to step out of the car and walk to the rear of the vehicle without violating the federal or state constitutional provisions relating to search and seizure. I believe that the court’s decision to adopt the rationale of Pennsylvania v. Mimms, 434 U.S. 106, 98 S.Ct. 330, 54 L.Ed.2d 331 (1977), thereby foregoing the opportunity of applying a different rule under the Colorado Constitution, is both wise and correct. See People v. Sporleder, 666 P.2d 135 (Colo.1983) (Erickson, C.J., and Rovira, J., dissenting).
I dissent from Part III of the majority opinion which holds that a roadside sobriety test constitutes a “search” in the constitutional sense of that term. The basis for the court’s conclusion is that such a test involves an examination of a person’s physical abilities, and the acts being observed are those acts which an ordinary person would consider to be private. From this, the majority opinion derives a constitutionally protected privacy interest in the “coor-dinative characteristics sought by the testing process.” Maj. op. at 317. Having established a privacy interest, the court then compares roadside sobriety testing to *319chemical testing and suggests that the former “might be considered more invasive of privacy interests” because it occurs “on or near a public street.” Id. Consequently, the court concludes, before a roadside sobriety test can be administered, the officer must have probable cause to arrest for driving under the influence or while ability impaired, or the driver must voluntarily consent to such a test.
In People v. Helm, 633 P.2d 1071 (Colo.1981), we considered the question of whether a person had to be informed that he had the right to refuse to take a roadside sobriety test before it was given. We held that “[knowledge of the right to refuse consent is not a prerequisite to a valid consent but one of many factors to be considered by the trial court.” Id. at 1077. While this' case focused primarily on the issue of consent, we did not hold that a roadside sobriety test can only be administered after there is probable cause to arrest for driving under the influence or while ability impaired.
In a special concurring opinion, I stated that in a stop for the investigation of “drunk driving,” where the appearance, speech, and behavior of the driver provides the officer a reasonable basis to suspect that the driver has been driving while intoxicated, it is permissible for the officer to request the driver to take a roadside sobriety test without first.obtaining his consent. I reasoned as follows:
“This search — the display of physical characteristics — and this seizure — the observation and recording of the results of the test — involve none of the probing into an individual’s private life and thoughts that marks an interrogation or a search for concealed evidence of criminal activity.... In light of such cases as Schmerber v. California, [384 U.S. 757, 86 S.Ct. 1826, 16 L.Ed.2d 908 (1966)], and Terry v. Ohio, [392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968)], where the criminal suspect has no constitutional basis to invalidate or terminate the officer’s Fourth Amendment intrusions, it seems reasonable to allow an officer to request a driver to perform a roadside sobriety test.” Helm, 633 P.2d at 1080.
I believe that constitutional guarantees are well protected by requiring that the officer have a reasonable and articulable suspicion that the driver is under the influence or driving while ability impaired before requesting a person to perform a roadside sobriety test. See Terry, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968); Sporleder, 666 P.2d 135, 148 (Erickson, C.J., dissenting); Stone v. People, 174 Colo. 504, 485 P.2d 495 (1971). In Stone, we recognized that “[t]here is an area of proper police procedure in which an officer having less than probable cause to arrest nevertheless may detain an individual temporarily for certain purposes and not violate the unreasonable search and seizure limitation of the Fourth Amendment.” Id. at 508, 485 P.2d at 497. If an officer has a reasonable suspicion that a person has committed or is about to commit a crime, if the purpose of the detention is reasonable, and if the character and scope of the detention are reasonable, the officer can detain and briefly question that person. See People v. Lewis, 659 P.2d 676 (Colo.1983); People v. Tate, 657 P.2d 955 (Colo.1983); People v. Johnson, 199 Colo. 68, 605 P.2d 46 (1980). I would apply Stone to situations involving roadside sobriety tests. These tests are not unreasonable intrusions upon the privacy of suspected drunk drivers, given the fact that the test takes only two or three minutes and that the officer’s purpose is to prevent accidents by taking drunk drivers off the road. In a similar context, we held that the fifth amendment privilege against self-incrimination does not extend to the results obtained from a roadside sobriety test. People v. Ramirez, 199 Colo. 367, 609 P.2d 616 (1980). I would use the same approach in this case.
In my opinion, the majority’s probable cause standard is unnecessarily stringent. It is also self-defeating. If a police officer feels that he has probable cause to arrest a person for driving under the influence or while ability impaired, he most likely will decide simply to arrest the offender. At this point, there would be no reason to *320request a-roadside sobriety test, except to gather additional evidence, and the officer may decide to bypass the test altogether. If, on the other hand, the officer feels that he does not have probable cause to arrest, he will either have to let the person go or elect to proceed under the “reasonable grounds” test set forth in the implied consent law, section 42-4-1202(3)(b), C.R.S. 1973 (1983 Supp.). In substance and effect, the majority has removed almost all practical significance from the administration of roadside sobriety tests. If these tests are to have any meaning at all, they should continue to serve as a means by which the officer can confirm the observations he has already made concerning the person’s level of intoxication.1 In this way, roadside tests serve an important function. They assist in the ultimate determination of whether probable cause to arrest exists. See, e.g., Corr v. District Court, 661 P.2d 668 (Colo.1983) (officer arrested driver after failing the roadside test); Colgan v. State, 623 P.2d 871 (Colo.1981) (same as Corr); Garcia v. District Court, 197 Colo. 38, 589 P.2d 924 (1979) (same as Corr). I conclude that a reasonable and articulable suspicion standard is appropriate. This lesser standard, rather than a strict probable cause standard, should govern the ability of a police officer to request a suspected drunk driver to take a roadside sobriety test.
I am authorized to say Chief Justice ERICKSON joins me in this concurrence and dissent.

. In People v. Ramirez, supra, we stated that the purpose of the roadside sobriety test was to obtain tangible evidence of a person’s physical condition, and the test was a significant improvement over the traditional stock description of slurred speech, bloodshot eyes, and odor of alcohol that often provided the basis for driving under the influence convictions prior to the institution of roadside sobriety tests.